Citation Nr: 0206194	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, other than a laceration scar of the left 
knee, to include as secondary to the service-connected left 
knee laceration scar.

2. Entitlement to a compensable evaluation for a laceration 
scar of the left knee.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from October 1998 and January 1999 rating decisions by 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in St. Paul, Minnesota.  

In June 1999, the veteran had a hearing before the 
undersigned Member of the Board.  In part, the veteran raised 
contentions to the effect that the Board had committed clear 
and unmistakable error (CUE) in March 1989, when it denied 
the veteran's appeal of entitlement to service connection for 
arthritis of the knees.  However, neither the veteran nor his 
representative has raised specific allegations of error of 
law or fact sufficient to constitute a motion for review of a 
prior Board decision on the grounds of CUE.  In this regard, 
the veteran is referred to the Board's Rules of Practice 
concerning CUE motions contained in 38 C.F.R. Part 20 (2001), 
to include 38 C.F.R. § 20.1404 (b).

In March 2000, the Board issued a decision denying the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2001 Order, the Court vacated the 
March 2000 decision and remanded the veteran's claims to the 
Board for readjudication.  

In February 2002, the Board contacted the veteran's attorney 
and invited the submission of additional evidence and 
argument.  In May 2002 the veteran's attorney submitted a 
letter reiterating the veteran's contentions that his left 
knee arthritis was due to an injury in service.


FINDINGS OF FACT

1.  By an unappealed rating action in January 1995, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for arthritis of the left knee.

2.  Evidence received since the RO's decision in January 1995 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for left knee 
disability, other than a laceration scar of the left knee, to 
include due to the service-connected left knee laceration 
scar.

3.  The service-connected laceration scar on the veteran's 
left knee is manifested by subjective complaints only.

CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
left knee disability, other than a laceration scar of the 
left knee, to include as secondary to the service-connected 
left knee laceration scar.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001).

2.  The criteria for a compensable rating for a laceration 
scar of the left knee have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.42, 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to reopen a 
previously denied claim, and as to the information and 
evidence needed for a compensable rating for a laceration 
scar.  The Board concludes that the discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran, informed him of the information and evidence needed 
to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  The VA 
has no outstanding duty to inform.

The Board notes that veteran's VA medical records were 
obtained and that the veteran has been afforded personal 
hearings before the RO and before the Board.  At the December 
1998 hearing before an RO hearing officer the veteran 
testified that he had submitted all of his private records 
that he had been able to obtain.  He stated that many of the 
older records had been discarded and were unobtainable.  The 
veteran has not identified any outstanding available evidence 
necessary to substantiate his claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of VA resources is not 
warranted.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider the 
matters before the Board.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

I.  New and Material Evidence to Reopen Service Connection 
Claim

The veteran seeks entitlement to service connection for left 
knee disability other than the service-connected laceration 
scar on his left knee, to include due to an altered gait 
caused by his service-connected left knee laceration scar.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Even if the disease at issue is diagnosed 
after the veteran's discharge service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2001).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

After reviewing the evidence, the Board notes that other than 
the service-connected laceration scar on the left knee, the 
only other current disability of the left knee, is the post-
operative residuals of a total left knee replacement.  That 
replacement was necessitated by the presence of arthritis in 
the knee which was the veteran's only left knee disability 
other than the left knee laceration scar.  As will be seen 
below, VA previously denied entitlement to service connection 
for knee disability associated with arthritis.  Accordingly, 
the attendant principles of finality of VA decisions are 
applicable.

In March 1989, the Board denied entitlement to service 
connection for arthritis of the knees, both on a direct and 
secondary basis.  That is the last final disallowance of 
entitlement to service connection for arthritis of the left 
knee on the merits. However, by unappealed rating actions in 
November 1990, and most recently in January 1995, the RO 
denied requests to reopen the claim for service connection 
for left knee arthritis based on receipt of new and material 
evidence.  Hence, the unappealed November 1990 and January 
1995 RO determinations are final.  38 U.S.C.A. § 7105.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Evidence on file at the time of the RO's January 1995 
decision consisted of the veteran's service medical records; 
the report of a March 1955 VA examination; private medical 
records and statements, dated from September 1985 to March 
1988; VA hospitalization reports dated in September and 
October 1990, and in August 1994; VA outpatient treatment 
records, dated from May 1986 to June 1987 and from March 1993 
to September 1994; statements from the veteran's spouse and a 
neighbor, dated in January 1988; and the transcript of a 
hearing held at the RO in March 1988.  


The service medical records reveal that the veteran lacerated 
this left knee requiring sutures and that the wound took some 
time to heal.  The VA orthopedic examination in March 1955 
revealed the veteran to have a left knee scar with subjective 
symptoms as the only residuals of the veteran's left knee 
laceration in service.  Service connection was granted for 
the residual scar.  

A March 1988 statement from a physician at the Silver Lake 
Clinic indicates that the veteran had had a history of 
treatment for unspecified knee problems since 1974.  However, 
there was no medical evidence of arthritis of the left knee 
prior to the 1980's or of a relationship between that 
arthritis and service or any service-connected disability. 
The records show continuing treatment for arthritis of the 
left knee from the 1980's and, ultimately, total left knee 
replacement in September 1990.

Evidence added to the record since the RO's January 1995 
decision consists of VA medical records, dated from June 1997 
to August 1998, and transcripts of the veteran's hearings 
held in December 1998 and in June 1999.  This additional 
evidence is essentially cumulative in nature.  That is, it 
merely confirms that the veteran developed left knee 
arthritis many years after service, which resulted in the 
need for a total left knee replacement.  Both the old and new 
evidence on file continue to be negative for any medical 
evidence of left knee arthritis in service or during the 
first year after service, or of any evidence of a 
relationship between the left knee arthritis and any service-
connected disability.

During his hearings on appeal, the veteran continued to 
maintain that his left knee problems had caused him to alter 
his gait and had caused the development of arthritis in his 
left knee.  These arguments were considered and rejected in 
January 1995, and they are not now supported by any competent 
medical evidence.  While the veteran asserts that he 
developed a left knee disability, other than the laceration 
scar, as a result of service, lay assertions of medical 
causation cannot serve as the 

predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  It follows, then, that the additional 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for left knee disability, 
other than the service-connected laceration scar, to include 
due to the service-connected left knee laceration scar.  
Accordingly, the request to reopen that claim is denied.


II.  The Left Knee Scar

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected left knee laceration scar.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
left knee laceration scar, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


On VA examination in March 1955 the veteran was noted to have 
a left knee laceration scar which was nonadherent.  Motion of 
the left knee was normal.  The diagnoses included residuals 
of left knee laceration scar, largely subjective symptoms.  
By rating action in March 1955 the veteran was granted 
service connection and a noncompensable rating for a left 
knee laceration scar.  Service connection was assigned 
effective from September 1954.  The veteran submitted a claim 
for a compensable rating for this disability in April 1998.

VA outpatient treatment records dated from June 1997 to April 
1998 include examination of the veteran's lower extremities.  
No complaints or findings were made relative to the veteran's 
service-connected left knee laceration scar.  VA clinical 
examination of the veteran's knees in August 1998 also 
revealed no complaints or findings relative to the veteran's 
service-connected left knee laceration scar.

At the December 1998 hearing before the hearing officer at 
the RO, the veteran made no contentions as to having any 
symptoms resulting from his service-connected left knee scar.

At his June 1999 hearing before the undersigned Member of the 
Board, the veteran stated that the scars on his left knee 
were manifested by some tenderness and discoloration but that 
the service-connected scar had never really been a problem.  
The veteran further stated that as far as he was concerned it 
was just a beauty mark.  

The veteran submitted a second VA Form 9 in March 1999.  On 
this document the veteran noted that the RO kept talking 
about a scar on the left knee, and that the scar was the 
least of his troubles.

Other than burn scars or scars of the head, face, and neck, 
scars are rated in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  A 10 percent 
evaluation is warranted for scars which are poorly nourished, 
with repeated 

ulceration or which are painful and tender on objective 
demonstration.  A compensable evaluation may also be 
available on the basis of limitation of function of the 
affected body part.  

As noted above, the scar was noted to be nonadherent soon 
after discharge from service.  There were no complaints or 
clinical findings relative to the left knee laceration scar 
when the left knee was clinically examined in August 1998.  
During his hearing before the undersigned in June 1999, the 
veteran testified that scars on his left knee scar were 
manifested by some tenderness and discoloration but that the 
service-connected scar had never really been a problem.  
Indeed, the veteran acknowledged that when his left knee was 
replaced, the surgeons went through the area of his service-
connected scar, and that he could not identify which scar was 
responsible for his complaints.  Moreover, despite treatment 
for arthritis of the knees, there is simply no medical 
evidence to suggest that the service-connected left knee scar 
has been anything other than static in nature since his 
discharge from service.  There is certainly no evidence that 
it is poorly nourished with repeated ulceration or that it is 
objectively painful and tender or that it is productive of 
any limitation of left knee function.  Absent the requisite 
manifestations, there is simply no basis for a compensable 
evaluation.

In the present case, there is no evidence the veteran's 
disability results in marked interference with employment or 
frequent periods of hospitalization.  The record reveals that 
the veteran has required no treatment for his service-
connected left knee laceration scar.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) (2001) is not 
warranted in the absence of an exceptional or unusual 
disability picture.

In light of the above, the Board finds that the preponderance 
of the evidence is against entitlement to a compensable 
rating for the service-connected left knee laceration scar.



ORDER

Reopening of the claim of entitlement to service connection 
for left knee disability, other than a laceration scar of the 
left knee, to include due to the service-connected left knee 
laceration scar, is denied.

Entitlement to a compensable rating for a laceration scar of 
the left knee is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

